
	
		I
		112th CONGRESS
		1st Session
		H. R. 2980
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2011
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To limit reimbursement for excessive compensation of
		  government contractors equal to the pay of Cabinet
		  Secretaries.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Excessive Taxpayer Payments to
			 Government Contractors Act of 2011.
		2.Limitation on
			 allowable compensation costs
			(a)Limitation
				(1)Civilian
			 contractsSection 4304(a)(16) of title 41, United States Code, is
			 amended to read as follows:
					
						(16)Costs of
				compensation of contractor and subcontractor employees for a fiscal year,
				regardless of the contract funding source, to the extent that such compensation
				exceeds the rate payable for level I of the Executive Schedule under section
				5312 of title
				5.
						.
				(2)Defense
			 contractsSection 2324(e)(1)(P) of title 10, United States Code,
			 is amended to read as follows:
					
						(P)Costs of compensation of contractor
				and subcontractor employees for a fiscal year, regardless of the contract
				funding source, to the extent that such compensation exceeds the rate payable
				for level I of the Executive Schedule under section 5312 of title
				5.
						.
				(b)Conforming
			 amendments
				(1)In
			 generalSection 1127 of title 41, United States Code, is hereby
			 repealed.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 11 of
			 title 41, United States Code, is amended by striking the item relating to
			 section 1127.
				
